Title: To Alexander Hamilton from James Blanchard, May 1791
From: Blanchard, James
To: Hamilton, Alexander


Philadelphia May 1791
Gentlemen
I enclose you a Letter Similar to a Number that have been Sent to the Officers of the Late Continental army and I beg Leave to give you the reason of its being done.
When Government under the new Constitution was making arrangements for the payment of the public debt the officers from the Massachusetts Line prefered a Memorial to Congress praying some mode might be adopted to ascertain the value of the Certificates they received for their pay and Subsistance at the Conclusion of the war (as other depretiated Curency heretofore had been done) and they be debeted on the public Books for what they had received and the residue be Still due to them.
The representatives of the Southern States Urged the Justice of the Claim and the impropriety of one Class of men accumelating such Large sums for so Small Considerations from the failure and delay of the public to the distress and ruin of another Class of men to whom they were so much indebted for the Freedom and Independence they then Enjoyed.
But the Gentlemen from the Northern States having been purchasers of Final Settlements were of a different opinion and their petition was rejected and a Funding Law passed which ascertained a Note given for £70.18 that had in Seven year accumelated £29.12. to be worth £82. or there abouts.
The Massachusetts officers waited on their representatives on their return to the State, who Informed them that a Funding Law had passed by a Majority and the value of their Certificates were Ascertained by the said Law, but if the public paid their debts to Individuals on the Same principles that one Individual was compelled by the Laws of the Country to pay to another, there was a residue that could be paid to the original Creditor.
The Officers wishing for Tranquility & every possible means of Justice, observed that notwithstanding they had alienated their Certificates Similar to all other Bills of public Credit that had been reduced by a scale of depretiation to the Current value and their assigns had received a Retribution from 200. to 500. perCent in Specie by a Law on their purchase, they would be Contented with the residue at it Stood on the public books.
But Last Sessions a remonstrance was presented to Congress under the fictitious Signiture of Original Creditors against the Injustice of the Funding Law in delaying to pay the said residue to the present possessors of Certificates.
This representation come forward at an Unseasonable Time and in such Indecent & Illiberal Terms that Only Mr Morris from the Senate and three Gentlemen from the House of representatives voted for the adoption of it.
And as it was declared by Mr Sedgwick in Congress the 12th. of February 1790 and Confirmed by a Majority of the members that the Army had been fully paid Exclusive of the final Settlements—and that Justice could not be done to other public Creditors, because the greatest part of the public debt was in fictitious Certificates and Mr Beudinot and Other members of Congress had Large Sums of that Species of paper—and it was declared and placed upon record that the Army were a description of men that any farther payment would do them an Injury.
The Officers from different States and at different meetings Signifying their uneasiness from a different Opinion requested the Letter might be Circulated and by the Advice and direction of a Number of respectable Officers I have done it.
I am Gent Your Humble servt
James Blanchard

N.B. I beg leave to refer you to the Journals of Congress Feby. 12. & 16.& 19. &C &C.
